Case 9:21-mj-08055-BER Document 6 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 21-8055-mj-BER


 IN RE:

 SEALED CRIMINAL COMPLAINT
 __________________________________/

                                      MOTION TO UNSEAL

        NOW COMES the United States of America, by and through its undersigned attorney, and

 respectfully requests that the criminal complaint, arrest warrant and supporting documentation, the

 government=s motion to seal and any resulting order be UNSEALED.

      INCORPORATED MEMORANDUM IN SUPPORT OF MOTION TO UNSEAL

        1.      On February 15, 2021, Your Honor signed an arrest warrant and criminal complaint

 charging Suzanne Kaye with making an threatening communication, in violation of Title 18,

 United States Code, Section 875(c). On that same date, the Government moved to seal the

 complaint, arrest warrant, and other documents associated with the complaint.       The Government

 requested that the aforementioned documents be sealed until the arrest of the defendant.         Your

 Honor granted the Motion to Seal and ordered that the criminal complaint, arrest warrant, and other

 documents associated with the complaint, the government=s motion to seal and the order to seal

 Ashall be filed under seal until the arrest of the defendant or until further order of this court…@

        4.      On February 17, 2021, law enforcement officers arrested defendant Suzanne Kaye.

 Accordingly, pursuant to Your Honor’s sealing order, the Government respectfully requests that




                                                   1
Case 9:21-mj-08055-BER Document 6 Entered on FLSD Docket 02/18/2021 Page 2 of 2




 the criminal complaint, arrest warrant and supporting documentation, motion to seal, and sealing

 order be unsealed.



                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                           By:        _______________________________
                                                     MARK DISPOTO
                                                     ASSISTANT UNITED STATES ATTORNEY
                                                     Court ID No. A5501143
                                                     99 N.E. 4th Street, 7th Floor
                                                     Miami, Florida 33132-2111
                                                     Tel: (305) 961-9136
                                                     Fax: (305) 536-7213




                                                 2
